DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.

Response to Amendment
This action is in response to the remarks filed on 01/25/2022.
The amendments filed on 01/07/2022 have been entered. Accordingly claims 23-27, 29, 31-36, and 40-47 remain pending. Applicant has presently amended independent claim 23.
The previous objection to the drawings have been withdrawn in light of applicant's amendments to the drawings. 

Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Sapozhnikov does not teach that the Doppler pulses are transmitted while the HIFU energy is being emitted, examiner notes that secondary reference, Vaezy, was relied upon to teach this limitation. In response to applicant’s arguments that an alleged wait time teaches away from the Doppler pulses being transmitted while the HIFU energy is being emitted, examiner notes that the Applicant appears to be arguing that the claimed pulses must be simultaneous. However, applicant states further in the arguments a statement directly contradictory to this argument. Specifically, applicant states “the presently claimed invention does not necessarily require the HIFU energy and the imaging pulses to be simultaneous as such”. Therefore, the argument about an alleged wait time teaching away from the claims is not found persuasive. 
In regards to applicant’s previous arguments pertaining to the Zhang reference, filed 01/07/2022, applicant’s arguments with respect to claim 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on 01/07/2022.  These drawings are acceptable.

Claim Objections
Claim 23 is objected to because of the following informalities:  
Regarding claim 23, the limitation “Apparatus for use with [...]” should be changed to 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-27, 29, 31-36, and 40-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended independent claim 23 recites the limitation “acoustic particle-velocity of the first acoustic field in the region, and (e) generate a map of acoustic particle velocities [...]”. However, neither the original claims, original drawings, nor the specification as originally filed provides support for this limitation. Applicant has not indicated where support for this amendment can be found. The disclosure as originally filed merely provides support for particle-velocity and not acoustic particle-velocity. As such, claims 23-27, 29, 31-36, and 40-47 contain new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27, 30-32, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov et al. (US 9,743,909 B1, filed May 15, 2014, hereinafter “Sapozhnikov”) in view of Vaezy et al., Ultrasound in Med. & Biol., vol. 27, no. 1, 2001, “Real-time visualization of high-intensity focused ultrasound treatment using ultrasound imaging” (applicant submitted prior art via the IDS, hereinafter “Vaezy”), and Shandas et al. (US 2014/0147013, May 29, 2014, hereinafter “Shandas”).
Regarding claim 23, Sapozhnikov discloses an apparatus for use with a focal region of high intensity focused ultrasound (HIFU) energy (“probe 214 may produce one or more vibratory waves, such as high-intensity focused ultrasound ( HIFU) waves.” col. 9, ll. 29-31), the apparatus comprising: 
(A) an ultrasound transducer configured to generate a first acoustic field by emitting the HIFU energy into a region of a medium at a first frequency (“All of the pHIFU exposures were performed by a 1.27-MHz spherically focused transducer with 64 mm aperture and 64 mm radius of curvature, and a central circular opening of 22 mm in diameter. The HIFU transducer was powered by a computer-controlled combination of an RF amplifier and a function generator.” col. 23, ll. 10-25), the first acoustic field generating oscillatory motion of scatterers disposed within the medium in the region, the scatterers oscillating at the first frequency (“In some instances, probe 214 may produce one or more vibratory waves, such as high-intensity focused ultrasound ( HIFU) waves. The one or more vibratory waves may be configured to induce cavitation bubbles within a medium.” col. 9, ll. 29-35; also see  col. 13, l. 60- col. 14 l. 46; “scatterers” col. 27, ll. 14-25); 
(B) an acoustic probe (“For ultrasound imaging of the HIFU exposures, the Verasonics Ultrasound Engine was used, with a clinical linear imaging probe ATL/Philips HDI L7-4 consisting of 128 elements.” col. 23, ll. 35-40, Fig. 8 and corresponding description), 
wherein the acoustic probe is configured to emit pulse-echo ultrasound energy into the medium at an imaging frequency (“The imaging was performed in a "flash" transmitting mode when all the array elements were excited simultaneously to emit a quasi-plane wave in the direction orthogonal to the radiating surface at zero degrees incident angle. Color Doppler imaging was followed by B-mode imaging. In the Doppler mode, the central 64 elements were excited by a series of 14 Doppler ensemble pulses (the default number of pulses for VUE) emitted with a pulse repetition frequency (PRF) set through VUE flash mode color Doppler programmable script.sup.5. The event sequences of the VUE script was modified so that Doppler pulses were transmitted following HIFU pulses. Each Doppler pulse was a 3-cycle pulse with 5 MHz central frequency with the pressure levels of P.sup.+=2 MPa and P.sup.-=1 MPa.sup.6. In the B mode, all the 128 elements were excited by a single-cycle 5 MHz pulse.” col. 24, ll. 28-45), 
wherein an acoustic element is selected from the group consisting of the ultrasound transducer and the acoustic probe, and wherein the acoustic element is configured to generate a second acoustic field by transmitting a pulsed acoustic wave into the region at a second frequency (“detection waves directed toward the induced cavitation bubble [...] detection waves may be Doppler waves with multiple pulses. Further, detection waves may be a B-mode with plane waves.” col. 15, ll. 10-50; also see “5 MHz” col. 24, l. 30- col 25, l. 10), 
wherein the second frequency is higher than the first frequency (“5 MHz” col. 24, l. 30- col 25, l. 10  vs 1.27 MHz col 23, ll. 15-20) and wherein the second acoustic field scatters off the scatterers at Doppler-shifted frequencies that are related to the oscillatory motion of the scatterers, resulting in echo data containing a time- dependent Doppler shift that oscillates at a frequency that is related to the first frequency (“In some instances, a frequency of the detection waves may be different from a frequency of the reflection waves. This frequency change may be detected and used as a basis to generate an image of the cavitation bubbles. This frequency change may be herein referred to as the Doppler effect. As one example, a detection wave may reflect from a transient cavitation bubble, where the size of the bubble may be changing or shrinking. In this example, a wave reflecting from the shrinking cavitation bubble may experience a shift in frequency as a result of the bubble size shrinking.” col. 5, l. 49- col. 6, l. 15; also see col. 16, l. 60- col. 17, l. 60), and wherein the acoustic probe is further configured to receive the echo data of the second acoustic field scattering off the scatterers (“received signals” col. 24, ll. 30-46; “Doppler ensemble pulses were transmitted and received by the imaging probe” col. 24, l. 50- col. 25, l. 10; also see “Receiving One or More Reflection Waves” col. 16, ll. 13-45); and 
(C) control circuitry (“Processor 202 may include one or more general purpose microprocessors, central processing units (CPUs), and/or dedicated signal processors. In addition, processor 202 may include one or more application specific integrated circuits (ASICs), digital signal processors (DSPs), and may be integrated in whole or in part with network interface 210.” col. 8, ll. 20-35; also see “A block that represents a processing of information can correspond to circuitry that can be configured to perform the specific logical functions of a herein-described method or technique.” col. 32, ll. 35-40) configured to (a) synchronize the first and second acoustic fields (“three different pulse sequences were used for synchronizing the HIFU pulses with the Doppler ensemble that are illustrated in FIG. 10.” col. 24, ll. 55-60) (b) generate a real-time sonogram of the medium from reflections of the pulse-echo ultrasound energy (“The received Doppler ensemble pulses were then both stored for off-line processing and also used in real time to form a Color Doppler image.” col. 25, ll. 1-10), (c) extract the oscillating time-dependent Doppler shift from the received echo data (“mean Doppler frequency shift” col. 26, ll. 1-50), (d) convert the extracted Doppler shift into acoustic particle-velocity of the first acoustic field in the region (“velocity and Doppler power estimation” col. 26, ll. 1-50).
Sapozhnikov fails to disclose (C)...such that the pulsed acoustic wave at the second frequency is transmitted into the region while the HIFU energy is being emitted into the region.
However, Vaezy teaches, in the same field of endeavor, synchronizing the first and second acoustic fields such that the pulsed acoustic wave at the second frequency is transmitted into the region while the HIFU energy is being emitted into the region (see synchronous HIFU and imaging in Fig. 3, re-produced below, and corresponding description; also see pages 33-41).

    PNG
    media_image1.png
    293
    376
    media_image1.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sapozhnikov with (C)...such that the pulsed acoustic wave at the second frequency is transmitted into the region while the HIFU energy is being emitted into the region as taught by Vaezy in order to improve real time visualization of the HIFU treatment site (page 34, second paragraph). 
Although Sapozhnikov suggests the control circuitry is also configured to (e) generate a map of acoustic particle-velocities of the first acoustic field on a portion of the sonogram corresponding to the region (“color Doppler information [...] was displayed on top of B-mode pixels” col. 26, ll. 40-50; also see “B-mode image, which was then combined with the Color Doppler image” col. 25, ll. 5-10), Sapozhnikov fails to explicitly disclose generating a map of  acoustic particle-velocities of the first acoustic field on a portion of the sonogram corresponding to the region. Examiner notes that Sapozhnikov also teaches a map of frequency, amplitude, and phase (col. 18, ll. 15-35).
However, Shandas teaches, in the same field of endeavor, generating a map of acoustic particle-velocities of the first acoustic field (“FIGS. 3A and 3B illustrate rotating flow measurement using Echo PIV. FIG. 3A shows grayscale particle imaging of particles in the flow and FIG. 3B shows velocity vectors and a map of their location.” [0110]; also see Fig. 3B, reproduced below, and corresponding description) on a portion of the sonogram corresponding to the region (“The Echo PIV method also provides information on anatomic structures, and thereby allows both structure and functional imaging by showing multi-component velocity data overlain on amplitude echo images of anatomy.” [0108]).

    PNG
    media_image2.png
    375
    427
    media_image2.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sapozhnikov with generating a map of  acoustic particle-velocities of the first acoustic field on a portion of the sonogram corresponding to the region as taught by Shandas in order to provide a more robust visual display for a clinician. 
Regarding claim 24, Sapozhnikov further discloses wherein the acoustic element comprises the ultrasound transducer (“Probe 214 may produce one or more detection waves that may include radio frequency pulses, a sound wave, a sound pressure wave, and/or an oscillating sound pressure wave [...] In some instances, probe 214 may produce one or more vibratory waves, such as high-intensity focused ultrasound ( HIFU) waves.” col. 9, ll. 5-35).
Regarding claim 25, Sapozhnikov further discloses wherein the acoustic element comprises the acoustic probe (“imaging probe” col. 23, ll. 35-45; col. 24, ll. 30- 50, Fig. 8 and corresponding description).  
Regarding claim 26, Sapozhnikov further discloses wherein the first frequency is 0.1-5 MHz (1.27 MHz col 23, ll. 15-20). 
Regarding claim 27, Sapozhnikov further discloses wherein the second frequency is 3 to 25 times higher than the first frequency (“5 MHz” col. 24, l. 30- col 25, l. 10  vs 1.27 MHz col 23, ll. 15-20).
Regarding claim 31, Sapozhnikov further discloses wherein the medium is tissue of a body of a subject (“medium 664 may be a fluid or tissue within a human body or the body of some other living mammal.” col. 13, ll. 50-55) and wherein the transducer is configured to cause a therapeutic effect in the tissue by emitting the HIFU energy into the tissue (e.g. “ultrasound therapy” col. 22, ll. 40-60).
Regarding claim 32, Sapozhnikov further discloses wherein the transducer is configured to cause the therapeutic effect in the tissue by heating the tissue (“HIFU hyperthermia treatments” col. 22, ll. 50-60).
Regarding claim 46, Sapozhnikov further discloses a single housing to which the ultrasound transducer and the acoustic probe are coupled, wherein the housing aligns the first and second acoustic fields to be parallel or anti-parallel (implicit housing of probe 214 that contains both ‘ultrasound transducer’ and ‘acoustic probe’ col. 9, ll. 5-50; “It should also be noted that probe 214 may include more than one transducer, and that the transducers may be arranged to form an array. Each transducer may then be independently controlled to emit one or more vibratory waves or one or more detection waves as previously described. Computing device 102A may include programs that control each of the transducers of probe 214, such that phases of waves emitted from each transducer may be adjusted in order to electronically change the direction that the resulting wave is emitted. In other words, by controlling the timing in which each transducer emits a detection wave, a specific direction may be selected in which the emitted detection waves constructively interfere to form a directional acoustic beam. An electronically controlled array of transducers capable of changing the direction of a constructed beam may be herein referred to as a "phased array."” col. 9, l. 55-col. 10, l. 10).
Regarding claim 47, Sapozhnikov further discloses wherein the control circuitry is further configured to provide a controllable phase difference between the first and second acoustic fields (“Each transducer may then be independently controlled to emit one or more vibratory waves or one or more detection waves as previously described. Computing device 102A may include programs that control each of the transducers of probe 214, such that phases of waves emitted from each transducer may be adjusted in order to electronically change the direction that the resulting wave is emitted. In other words, by controlling the timing in which each transducer emits a detection wave, a specific direction may be selected in which the emitted detection waves constructively interfere to form a directional acoustic beam. An electronically controlled array of transducers capable of changing the direction of a constructed beam may be herein referred to as a “phased array.”” col. 9, l. 62- col. 10, l. 10) by synchronizing the first and second acoustic fields (“three different pulse sequences were used for synchronizing the HIFU pulses with the Doppler ensemble that are illustrated in FIG. 10.” col. 24, ll. 55-60).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov in view of Vaezy and Shandas as applied to claims 23 and 27 above and further in view of Zhang et al. (US 2016/0121142, May 5, 2016, hereinafter “Zhang”).
Regarding claim 29, Sapozhnikov modified by Vaezy and Shandas discloses the limitations of claim 27 as stated above. Sapozhnikov fails to disclose wherein the second frequency is 5 to 10 times higher than the first frequency. 
However, Zhang teaches, in the same field of endeavor, an ultrasound imaging frequency between 0.5 to 18 MHZ or up to 50 or 100 MHZ (“In some embodiments, the imaging module may acquire an ultrasound image. For example the imaging module may use echoes of ultrasound pulses to delineate objects or areas of different density in the body. A frequency range used may be between 0.5 to 18 megahertz or up to 50 or 100 megahertz.” [0100]), i.e. 5 to 10 times higher than the first frequency disclosed by Sapozhnikov. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the second frequency to be 5 to 10 times higher than the first frequency (as also taught by Zhang), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov in view of Vaezy and Shandas as applied to claims 23 and 31 above and further in view of Cai (US 2008/0097207, April 24, 2008).
Regarding claim 33, Sapozhnikov further discloses wherein the control circuitry is further configured to: monitor a change in a characteristic of the tissue by monitoring a time variation of the Doppler shift (“Measuring the changes in the characteristics of the cavitation bubbles between each repetition of detection wave 718 may be referred to herein as detecting the changes in "fast time." In one example, the cavitation bubbles are induced by vibratory wave 712. After the vibratory wave 712 stops, the cavitation bubbles may begin to decrease in size and/or collapse. A rapid succession of detection waves 718 may be used in determining these changes in the cavitation bubbles over time.” col. 19, l. 55- col. 20, l. 7; also see “imaging the cavitation bubbles may be desired for monitoring the progress of such treatment.” col. 22, ll. 20-22).
Although Sapozhnikov suggests in response to the monitoring, terminate the first acoustic field when the characteristic of the tissue reaches a threshold value (“In some instances, monitoring the cavitation bubbles may be desired in order to detect excess cavitation activity, so as to avoid unintentionally ablating tissue within a patient. Tissue may be heated too excessively or damaged as a result of excess cavitation activity, such as during HIFU hyperthermia treatments or burst wave lithotripsy (BWL) if the cavitation activity is not monitored and controlled. In some instances, it may be desired to halt an ultrasound therapy if such excess cavitation activity is detected.” col. 22, ll. 50-61), Sapozhnikov fails to explicitly disclose in response to the monitoring, terminate the first acoustic field when the characteristic of the tissue reaches a threshold value.
However, Cai teaches, in the same field of endeavor, in response to the monitoring, terminate the first acoustic field when the characteristic of the tissue reaches a threshold value (“The raw displacement or a parameter derived from the displacement is compared to a threshold or other information to determine whether the desired effect has occurred [...] Once the targeted biological and/or thermal effects are identified by the monitoring images, the treatment is stopped” [0034]-[0035]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sapozhnikov with in response to the monitoring, terminate the first acoustic field when the characteristic of the tissue reaches a threshold value as taught by Cai in order to ensure the desired therapeutic effect has occurred ([0034] of Cai).
Regarding claim 35, Sapozhnikov modified by Vaezy, Shandas, and Cai discloses the limitations of claim 33 as stated above except for the time period being --1-120 seconds long. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set a time period to be 1-120 seconds long, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov in view of Vaezy, Shandas, and Cai as applied to claims 23, 31, and 33 above and further in view of Sumi (US 2004/0034304, February 19, 2004).
Regarding claim 34, Sapozhnikov modified by Vaezy, Shandas, and Cai discloses all the limitations of claim 33 as stated above except for the characteristic of the tissue being mechanical impedance. Although Cai does disclose monitoring changes in mechanical properties (e.g. “When the therapeutic ultrasound waveform ceases, diagnostic ultrasound is used to measure the strain, such as measuring tissue displacement. The displacement over time after release of the stress indicates tissue characteristics. The tissue characteristics may be monitored to determine when sufficient therapeutic results are obtained.” Abstract).
However, Sumi teaches, in the same field of endeavor, the characteristic of the tissue being mechanical impedance (“The consumed electric energy, the time course of electric energy can also be measured by using electric power meter and tissue physical parameters (tissue electric impedance, mechanical impedance, etc.). The temperature, or the time course of temperature can also be measured by using usual temperature monitoring method, thermo coupler, etc. By measuring these spatial distributions, not only effectiveness of treatment can be monitored, but also safety and reliability can be obtained. These monitoring data can be utilized for dynamic electronic digital control or mechanical control of beam focus position, treatment interval, ultrasound beam power, ultrasound beam strength, transmit term, transmit interval, beam shape (apodization), etc. Thus, these monitoring data can be utilized to improve the efficiency of the treatment.” [0951]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sapozhnikov modified by Cai with the characteristic of the tissue being mechanical impedance as taught by Sumi in order to improve the efficiency of treatment ([0951] of Sumi).

Claim 36, 40, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov in view of Vaezy, and Shandas as applied to claims 23 and 31 above and further in view of Sethuraman et al. (US 2017/0360407, corresponding PCT filed December 17, 2015, hereinafter “Sethuraman”).
Regarding claim 36, Sapozhnikov modified by Vaezy and Shandas discloses the limitations of claim 31 as stated above but fails to disclose wherein: the transducer is configured to operate in distinct calibration and therapy modes to facilitate application of therapeutic HIFU energy to a target location, in each of the modes emitting the HIFU energy with one or more differing respective parameters, and the control circuitry is configured to vary the one or more respective parameters such that when the transducer operates in the therapeutic mode the HIFU energy causes a therapeutic effect in the tissue whereas when the transducer is operating in the calibration mode the HIFU energy does not cause a therapeutic effect in the tissue. Although Sapozhnikov does disclose a treatment mode as discussed above.
However, Sethuraman teaches, in the same field of endeavor, wherein: the transducer is configured to operate in distinct calibration and therapy modes to facilitate application of therapeutic HIFU energy to a target location (coefficient calibration mode 144, Fig. 1 and corresponding description and tissue ablation mode 154, Fig. 1 and corresponding description), in each of the modes emitting the HIFU energy with one or more differing respective parameters, and the control circuitry is configured to vary the one or more respective parameters such that when the transducer operates in the therapeutic mode the HIFU energy causes a therapeutic effect in the tissue whereas when the transducer is operating in the calibration mode the HIFU energy does not cause a therapeutic effect in the tissue (“In coefficient calibration mode 144, the RF ablation generator 102 is operated at a low power, keeping the temperature in the tissue below 50.degree. C. It may be kept at 43.degree. C., for instance, or in a range of 37.degree. C. to 43.degree. C.” [0024]; “The apparatus 100 is also operable in a body tissue ablation and concurrent model execution mode, or "tissue ablation mode", 154 in which the RF ablation generator 102 is operated at a higher power, for ablation. The tissue is heated to above 55.degree. C. and typically above 60.degree. C. The model also operates ongoingly in the tissue ablation mode 154. Ablation therapy is performed on a human, or animal, patient.” [0027]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sapozhnikov with wherein: the transducer is configured to operate in distinct calibration and therapy modes to facilitate application of therapeutic HIFU energy to a target location, in each of the modes emitting the HIFU energy with one or more differing respective parameters, and the control circuitry is configured to vary the one or more respective parameters such that when the transducer operates in the therapeutic mode the HIFU energy causes a therapeutic effect in the tissue whereas when the transducer is operating in the calibration mode the HIFU energy does not cause a therapeutic effect in the tissue as taught by Sethuraman in order to improve treatment accuracy. 
Regarding claim 40, Sapozhnikov modified by Vaezy, Shandas, and Sethuraman discloses the limitations of claim 36 as stated above. Sapozhnikov further discloses wherein the control circuitry is configured to monitor the tissue when the transducer operates in the therapeutic mode and to vary the parameters of the therapeutic mode according to the monitoring in order to alter an effect on the tissue (“Generating an image of the cavitation bubbles during chemotherapy may provide useful feedback to a technician, nurse, or doctor administering the ultrasound pulses so that he/she may monitor the progress of the chemotherapy and/or make adjustments to the ultrasound pulses to achieve a desired effect.” col. 22, ll. 5-15; also see “The method of imaging cavitation bubbles may be useful for a technician, nurse, or doctor administered the pulsed ultrasound so that he/she may monitor the progress of the cavitation action on the unidentified mass and/or make various adjustments to the location, depth, and other characteristics of the ultrasound pulses to achieve a desired effect.” col. 22 ll. 30-36).
Regarding claim 41, Sapozhnikov further discloses wherein the apparatus comprises a targeting unit configured to move the focal region of the HIFU energy (“The focusing of the vibratory wave may be done mechanically using, for example, a curved transducer, or electronically using, for example, a phased array, as previously described.” col. 14, ll. 10-20). 
Regarding claim 42, Sapozhnikov further discloses wherein the targeting unit is configured such that manual movement of the targeting unit moves the focal region of the HIFU energy within the medium by moving the transducer with respect to the medium (“The focusing of the vibratory wave may be done mechanically using, for example, a curved transducer, or electronically using, for example, a phased array, as previously described.” col. 14, ll. 10-20). 

Claims 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov in view of Vaezy, Shandas, and Sethuraman as applied to claims 23, 31, 36, and 41 above and further in view of Song et al. (WO 2013/047960, April 4, 2013, translation attached, hereinafter “Song”).
Regarding claim 43, Sapozhnikov modified by Vaezy, Shandas, and Sethuraman discloses the limitations of claim 41 as stated above. Sapozhnikov further discloses wherein the targeting unit comprises (i) a transducer controller and (ii) targeting circuitry configured to (c) send an electric signal to the transducer controller, wherein the transducer controller is configured to receive the electric signal and in response thereto move the focal region of the HIFU energy toward the target location within the medium (“computing device 602 may produce vibratory waves that are focused on a region within the medium 604. In some instances, computing device 602 may produce vibratory waves focused on a region in close proximity to bubble 612. The focusing of the vibratory wave may be done mechanically using, for example, a curved transducer, or electronically using, for example, a phased array, as previously described. In some instances, the computing device 602 may change the direction of focus so as to produce vibratory waves to induce new cavitation bubbles at a new location. As one example, the focus may sweep across a specified area over time to as to induce cavitation bubbles at a variety of positions.” col. 14, ll. 9-25).
Sapozhnikov fails to disclose the targeting circuitry being configured to (a) obtain data corresponding to the focal region of the HIFU energy on the map of acoustic particle-velocities, (b) obtain data corresponding to a target location in the medium.
However, Song teaches, in the same field of endeavor, obtaining data corresponding to the focal region of the HIFU energy on an ultrasound image; obtaining data corresponding to a target location in the medium; and moving the focal region of the HIFU energy toward the target location within the medium (“A focus control unit (160) controls the HIFU signal transmission focusing position of the HIFU transmission beamformer (100), that is, the focus, by comparing the position to be treated by the HIFU signal from the ultrasound image generated by the ultrasonic image generating unit (140) and the target position to be treated.” [42]-[43]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sapozhnikov with the targeting circuitry being configured to (a) obtain data corresponding to the focal region of the HIFU energy on the map of particle-velocities, (b) obtain data corresponding to a target location in the medium as taught by Song in order to ensure accurate targeting of treatment to account for e.g. treatment site movement ([64] of Song). 
Regarding claim 45, Sapozhnikov further discloses wherein the transducer controller is configured to move the focal region of the HIFU energy by moving the transducer with respect to the medium (“The focusing of the vibratory wave may be done mechanically using, for example, a curved transducer, or electronically using, for example, a phased array, as previously described. In some instances, the computing device 602 may change the direction of focus so as to produce vibratory waves to induce new cavitation bubbles at a new location. As one example, the focus may sweep across a specified area over time to as to induce cavitation bubbles at a variety of positions.” col. 14, ll. 9-25). 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov in view of Vaezy, Shandas, Sethuraman, and Song as applied to claims 23, 31, 36, 41, and 43 above and further in view of Lu et al. (US 2017/0080259, corresponding PCT filed July 21, 2015, hereinafter “Lu”).
Regarding claim 44, Sapozhnikov modified by Vaezy, Shandas, Sethuraman, and Song discloses the limitations of claim 43 as stated above. Sapozhnikov further discloses wherein the transducer controller is configured to (a) move the focal region of the HIFU energy with respect to the transducer (“The focusing of the vibratory wave may be done mechanically using, for example, a curved transducer, or electronically using, for example, a phased array, as previously described. In some instances, the computing device 602 may change the direction of focus so as to produce vibratory waves to induce new cavitation bubbles at a new location. As one example, the focus may sweep across a specified area over time to as to induce cavitation bubbles at a variety of positions.” col. 14, ll. 9-25).
Although Sapozhnikov discloses focusing of the HIFU energy electronically using a phased array, as shown above, Sapozhnikov fails to disclose (b) change a size of the focal region of the HIFU energy by applying phased-array control to the HIFU energy emitted by the transducer. 
However, Lu teaches, in the same field of endeavor, changing a size of the focal region of the HIFU energy by applying phased-array control to the HIFU energy emitted by the transducer (“There are spatial solving method which expands the size of the focal region by using phased array to produce multi-foci simultaneously” [0006]). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sapozhnikov with (b) change a size of the focal region of the HIFU energy by applying phased-array control to the HIFU energy emitted by the transducer as taught by Lu in order to improve treatment efficiency and shorten treatment period by expanding the size of the focal region ([0006] of Lu).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793